                                                                             1?             I    5     Inl
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division
                                                                             F
                                                                             u
                                                                                   NW 3 0 2019
                                                                                                       a
                                                                                     u.a. uiSTRICT COUFn*
                                                                                    RICHMOND VA
UNITED STATES OF AMERICA,

                                                  Criminal Action No. 3:16CR04-HEH

JAEVON ANTWAN HIGGS,

       Petitioner.

                              MEMORANDUM OPINION
                              (Denying Rule 59(e) Motion)

       Jaevon Higgs, a federal inmate proceeding pro se, submitted a motion under28

U.S.C. § 2255 to vacate, set aside, or correct his sentence ("§ 2255 Motion," ECF

No. 45). Higgs argued, inter alia, that in light of the Supreme Court's ruling in Johnson

V. United States, 135 S. Ct. 2551 (2015), his conviction of brandishing a firearm during

and in relation to a crime of violence, to wit: bank robbery, in violation of 18 U.S.C. §

924(c), was unconstitutional. By Memorandum Opinion and Order entered on September

28, 2018, the Court denied the § 2255 Motion. (ECF Nos. 55, 56.) On October 9, 2018,

the Court received Higgs's Motion to Reconsider the 2255 Relief Pursuant to FRCP

59(e). ("Rule 59(e) Motion," ECF No. 57.) On February 1,2019, the Court received a

Motion to Supplement his Pending § 2255 Motion. ("Motion to Supplement," ECF No.

58.)

       As a preliminary matter, because Higgs's § 2255 Motion was denied on

September 28, 2018, there is no pending § 2255 Motion to Supplement. Moreover, as
